Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-7, drawn to a hot-rolled steel sheet, in the reply filed on 3/16/2022 is acknowledged without traverse. Claims 8-10 are withdrawn from consideration as non-elected claims, claims 1-7 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claim 4 is objected to because of the following informalities:  the term “r/4 point” should be “t/4 point”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-high-strength”, “excellent bendability”; and “low-temperature toughness” in claim 1 are recognized as relative terms which renders the claim indefinite. The term “high”, “excellent”, and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akihide Nagao et al (JP 2009242840 A, with English translation, thereafter JP’840) in view of Hasegawa et al (US-PG-pub 2014/0377584 A1, thereafter PG’584).
Regarding claim 1, JP’840 teaches a high-tensile steel excellent in bending workability and low-temperature toughness, 

Element
From instant Claim 1 (wt%) 
Example J in table 1 of JP’840 (wt%)
within range
(wt%)
C
0.05-0.15
0.138
0.138
Si
0.01-0.5
0.28
0.28
Mn
0.8-1.5
0.89
0.89
Al
0.01-0.1
0.02
0.02
Cr
0.3-1.2
0.81
0.81
Mo
0.001-0.5
0.28
0.28
P
0.001-0.01
0.009
0.009
S
0.001-0.01
0.002
0.002
N
0.001-0.01
0.0032
0.0032
Nb
0.001-0.06
0.0015
0.0015
Ti
0.005-0.03
0.008
0.008
V
0.001-0.2
0.035
0.035
B
0.0003-0.003
0.0012
0.0012
Fe 
Balance + impurities
Balance + impurities
Balance + impurities
Equation (1): T= [C]+ {[Mn]/(0.85[Cr]+1.3[Mo])}
T: 1.0-2.5
About 1.29
1.29



Regarding claims 2-3, PG’584 specify including a microstructure containing 60% or more and 95% or less of tempered martensite in terms of area ratio and including a microstructure containing 10% or less (including 0%) of ferrite in terms of area ratio, and/or 15% or less of other phase including bainite (Abstract, par.[0050], and examples of PG’584), which overlaps the claimed surface phase distributions of the instant claims 2-3.  MPEP 2144 05 I. 
Regarding claim 4, regarding the further definition for the claimed central region, it does not change the phase distribution of the steel sheet. The phase distribution disclosed by PG’584 (Abstract, par.[0050], and examples of PG’584) still overlaps the claimed phase distribution in the central region as recited in the instant claim.
Regarding claim 7, PG’584 provides example having thickness of the hot-rolled steel sheet 3 mm (par.[0113] of PG’584), which is within the claimed thickness range as recited in the instant claim.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP’840 in view of PG’584, and further in view of Kumagai et al (WO 2011/142285 A1, listed in IDS filed on 9/21/2021, with on-line translation, thereafter WO’285).
2 or more, and test measurements (par.[0057]-[0058] of WO’285), which are within or overlaps the claimed properties as recited in the instant claim 6. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to improve the properties form the disclosures of WO’285 in the steel sheet of JP’840 in view of PG’584 since all of JP’840, PG’584, and WO’285 teach the same hot-rolled steel sheet as claimed throughout whole disclosing range and WO’285 teaches 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-6 of copending application No. 16/955648 (US-PG-pub 2020/0385840 A1).  

This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734